Exhibit 10.2

 

Ecoark Holdings, Inc.

2017 Omnibus Incentive Plan

 

Notice of Stock Option Grant

 

You (the “Optionee”) have been granted the following option (the “Option”) to
purchase Common Stock of Ecoark Holdings, Inc. (the “Company”), par value $0.001
per share (“Share”), pursuant to the Ecoark Holdings, Inc. 2017 Omnibus
Incentive Plan (the “Plan”):

 

  Name of Optionee:   [NAME]           Total Number of Shares Subject to Option:
  [NUMBER]           Type of Option:   [ISO or NQSO]           Exercise Price
Per Share:   $[PRICE]           Effective Date of Grant:   [DATE]          
Vesting Schedule:   [VESTING SCHEDULE]           Expiration Date:   [DATE]

 

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this Option is granted under and
governed by the terms and conditions of the Plan and the attached Stock Option
Agreement, which are incorporated herein by reference, and that you have been
provided with a copy of the Plan and Stock Option Agreement.

  

Grantee:   Ecoark Holdings, Inc.       By:        By:   Name: [NAME]   Name:
              Title:    

 



 

 

 

Ecoark Holdings, Inc.

2017 Omnibus Incentive Plan

 

Stock Option Agreement

 

Section 1. Grant of Option.

 

(a) Option. On the terms and conditions set forth in the Notice of Stock Option
Grant (the “Grant Notice”) and this Stock Option Agreement (the “Agreement”),
the Company grants to the Optionee on the Effective Date of Grant the option
(the “Option”) to purchase at the Exercise Price the number of Shares set forth
in the Grant Notice.

 

(b) Plan and Defined Terms. The Option is granted pursuant to the Plan. All
terms, provisions, and conditions applicable to the Option set forth in the Plan
and not set forth herein are hereby incorporated by reference herein. To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern. All capitalized terms that are used in the
Grant Notice or this Agreement and not otherwise defined therein or herein shall
have the meanings ascribed to them in the Plan.

 

Section 2. Right to Exercise.

 

The Option hereby granted shall be exercised by written notice to the Committee,
specifying the number of Shares the Optionee desires to purchase together with
provision for payment of the Exercise Price. Subject to such limitations as the
Committee may impose (including prohibition of one more of the following payment
methods), payment of the Exercise Price may be made by (a) check payable to the
order of the Company, for an amount in United States dollars equal to the
aggregate Exercise Price of such Shares, (b) by tendering to the Company Shares
having an aggregate Fair Market Value equal to such Exercise Price, (c) by
broker-assisted exercise, or (d) by a combination of such methods. The Company
may require the Optionee to furnish or execute such other documents as the
Company shall reasonably deem necessary (i) to evidence such exercise and
(ii) to comply with or satisfy the requirements of the Securities Act of 1933,
as amended, the Exchange Act, applicable state or non-U.S. securities laws or
any other law.

 

Section 3. Term and Expiration.

 

(a) Basic Term. Subject to earlier termination pursuant to the terms here, the
Option shall expire on the expiration date set forth in the Grant Notice.

 

(b) Termination of Employment or Service. If the Optionee’s employment or
service as a Director or Consultant, as the case may be, is terminated, the
Option shall expire on the earliest of the following occasions:

 

(i) The expiration date set forth in the Grant Notice;

 

(ii) The date [three months] following the termination of the Optionee’s
employment or service for any reason other than Cause, death, or Disability;

 



 2 

 

 

(iii) The date [one year] following the termination of the Optionee’s employment
or service due to death or Disability; or

 

(iv) The date of termination of the Optionee’s employment or service for Cause.

 

The Optionee may exercise all or part of this Option at any time before its
expiration under the preceding sentence, but, subject to the following sentence,
only to the extent that the Option had become vested before the Optionee’s
employment or service terminated. When the Optionee’s employment or service
terminates, this Option shall expire immediately with respect to the number of
Shares for which the Option is not yet vested. If the Optionee dies after
termination of employment or service, but before the expiration of the Option,
all or part of this Option may be exercised (prior to expiration) by the
personal representative of the Optionee or by any person who has acquired this
Option directly from the Optionee by will, bequest or inheritance, but only to
the extent that the Option was vested and exercisable upon termination of the
Optionee’s employment or service.

 

(c) Definition of “Cause.” The term “Cause” shall have the meaning ascribed to
such term in the Optionee’s employment agreement with the Company or any
Subsidiary. If the Optionee’s employment agreement does not define the term
“Cause,” or if the Optionee has not entered into an employment agreement with
the Company or any Subsidiary, the term “Cause” shall mean (i) the willful
engaging by the Optionee in misconduct that is demonstrably injurious to the
Company or any Parent or Subsidiary (monetarily or otherwise), (ii) the
Optionee’s conviction of, or pleading guilty or nolo contendere to, a felony
involving moral turpitude, or (iii) the Optionee’s violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Optionee is subject.

 

(d) Definition of “Disability.” The term “Disability” shall have the meaning
ascribed to such term in the Optionee’s employment agreement with the Company or
any Subsidiary. If the Optionee’s employment agreement does not define the term
“Disability,” or if the Optionee has not entered into an employment agreement
with the Company or any Subsidiary, the term “Disability” shall mean the
Optionee’s entitlement to long-term disability benefits pursuant to the
long-term disability plan maintained by the Company or in which the Company’s
employees participate.

 

Section 4. Transferability of Option.

 

The Option shall not be transferable by the Optionee other than by will or the
laws of descent and distribution, and the Option shall be exercisable during the
Optionee’s lifetime only by the Optionee or on his or her behalf by the
Optionee’s guardian or legal representative.

 

Section 5. Miscellaneous Provisions.

 

(a) Acknowledgements. The Optionee hereby acknowledges that he or she has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their respective terms and conditions. The Optionee acknowledges that there
may be tax consequences upon the exercise or transfer of the Option and that the
Optionee should consult an independent tax advisor prior to any exercise of the
Option.

 



 3 

 

 

(b) Tax Withholding. Pursuant to Article 20 of the Plan, the Company shall have
the power and the right to deduct or withhold, or require the Optionee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Optionee’s FICA obligations) required by law to be withheld
with respect to this Option. The Committee may condition the delivery of Shares
upon the Optionee’s satisfaction of such withholding obligations. The Optionee
may elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including payroll taxes) that could be imposed on the transaction,
and, to the extent the Committee so permits, amounts in excess of the minimum
statutory withholding to the extent it would not result in additional accounting
expense. Such election shall be irrevocable, made in writing, signed by the
Optionee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

(c) Notice Concerning Disqualifying Dispositions. If the Option is an Incentive
Stock Option, the Optionee shall notify the Committee of any disposition of
Shares issued pursuant to the exercise of the Option if the disposition
constitutes a “disqualifying disposition” within the meaning of Sections 421 and
422 of the Code (or any successor provision of the Code then in effect relating
to disqualifying dispositions). Such notice shall be provided by the Optionee to
the Committee in writing within 10 days of any such disqualifying disposition.

 

(d) Rights as a Stockholder. Neither the Optionee nor the Optionee’s transferee
or representative shall have any rights as a stockholder with respect to any
Shares subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.

 

(e) Ratification of Actions. By accepting this Agreement, the Optionee and each
person claiming under or through the Optionee shall be conclusively deemed to
have indicated the Optionee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Grant Notice by the
Company, the Board, or the Committee.

 

(f) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided in writing to the Company.

 

(g) Choice of Law. This Agreement and the Grant Notice shall be governed by, and
construed in accordance with, the laws of the State of Nevada, without regard to
any conflicts of law or choice of law rule or principle that might otherwise
cause the Plan, this Agreement or the Grant Notice to be governed by or
construed in accordance with the substantive law of another jurisdiction.

 



 4 

 

 

(h) Arbitration. Any dispute or claim arising out of or relating to the Plan,
this Agreement or the Grant Notice shall be settled by binding arbitration
before a single arbitrator in Nevada and in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrator shall
decide any issues submitted in accordance with the provisions and commercial
purposes of the Plan, this Agreement and the Grant Notice, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in the state in which the Company is incorporated,
without regard to internal principles relating to conflict of laws.

 

(i) Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Article 4.3 of the Plan may be made without
such written agreement.

 

(j) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.

 

(k) References to Plan. All references to the Plan shall be deemed references to
the Plan as may be amended from time to time.

 

(l) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.

 

 

5

 

